16‐924 
United States v. Genao 
 
                    UNITED STATES COURT OF APPEALS 

                               FOR THE SECOND CIRCUIT 

                                    _______________ 

                                August Term, 2016 
                                                   
            (Argued: February 27, 2017               Decided: August 28, 2017) 
                                                   
                                Docket No. 16‐924 
                                              
                                  _______________ 
                                                   
                           UNITED STATES OF AMERICA, 
                                                   
                                      Appellee, 
                                              
                                       —v.— 

                               ROMAN BARTOLO GENAO 
                                              
                                 Defendant‐Appellant. 
                                  _______________ 
        
B e f o r e: 
        
                KATZMANN, Chief Judge, LYNCH and CHIN, Circuit Judges. 
                                           
                                  _______________ 
        

 
                                             1
 
       Defendant‐appellant Roman Bartolo Genao appeals from a sentence and 
final judgment of conviction entered on March 24, 2016, by the United States 
District Court for the Eastern District of New York (Sterling Johnson Jr, J.). Genao 
was convicted of illegally reentering into the United States after having been 
deported. At sentencing, the district court applied a 16‐level enhancement for a 
prior conviction of a “crime of violence” under § 2L1.2(b)(1)(A)(ii) (2015) of the 
United States Sentencing Guidelines, and sentenced Genao to 46 months’ 
imprisonment. We agree with Genao that the Pre‐Sentence Report (“PSR”) 
misidentified one of his prior convictions and that, at least in the absence of 
further explanation or findings not made by the district court, no prior 
conviction of Genao’s that was before the court could support the enhanced 
sentence. We therefore VACATE Genao’s sentence and REMAND his case to the 
district court for de novo resentencing. 
                                   _______________ 

             MICHAEL T. KEILTY (Emily Berger, on the brief), Assistant United 
                  States Attorneys, for Bridget M. Rohde, Acting United States 
                  Attorney, Eastern District of New York, Brooklyn, NY, for 
                  Appellee. 
              
             ALLEGRA GLASHAUSSER, Federal Defenders of New York, Inc., 
                  Appeals Bureau, New York, NY, for Defendant‐Appellant. 

                                  _______________ 

GERARD E. LYNCH, Circuit Judge: 

      Roman Bartolo Genao appeals from a judgment of the United States 

District Court for the Eastern District of New York (Sterling Johnson Jr, J.), 

sentencing him to 46 months in prison upon his plea of guilty to a charge of 

illegally attempting to reenter the United States after having been deported. He 


 
                                          2
 
argues that his sentence was procedurally unreasonable because the district court 

did not correctly calculate the sentencing range recommended by the United 

States Sentencing Guidelines and to give a sufficient explanation for the sentence 

imposed. He also argues that his sentence was substantively unreasonable 

because it was excessive under the circumstances. Because we find merit in 

Genao’s procedural arguments, we VACATE the sentence and REMAND to the 

district court for de novo resentencing.  

                                    BACKGROUND 

      In 2009, Genao, a national of the Dominican Republic and a long‐term 

lawful permanent resident of the United States, was convicted in New York state 

court of first‐degree burglary and first‐degree robbery. According to the 

Presentence Investigation Report (“PSR”) prepared by the United States 

Probation Office in connection with the present case, police reports described the 

2009 crime as a home invasion in which Genao “pushed his way into the victim’s 

home, grabbed her by the hair, placed a knife against her throat, and demanded 

money,” obtaining $1,200 in cash and a signed check for $4,000 payable to cash, 

and later “called the victim via telephone, and told her that if she called the 


 
                                             3
 
police or anyone else, he would kill her family and burn down her home.” PSR ¶ 

24. Genao received a six‐year prison sentence, and, after completing his term of 

incarceration in February 2015, was deported and told that he could not return to 

the United States. Genao attempted to reenter the United States on August 23, 

2015 by flying via commercial airline to New York City, but was detained upon 

arrival. He was indicted for illegal reentry in violation of 8 U.S.C. §§ 1326(a) and 

(b)(2), and pleaded guilty to the offense on November 19, 2015.  

      The PSR prepared in connection with Genao’s sentencing did not 

accurately describe the charges on which he had been convicted in the prior New 

York case. Although the PSR correctly stated that Genao had been convicted 

under New York Penal Law § 140.30(3) for first‐degree burglary with a 

dangerous instrument, it incorrectly identified Genao’s robbery conviction as one 

of second‐degree robbery of a motor vehicle under New York Penal Law 

§ 160.10(3), when his actual crime of conviction was first‐degree robbery with a 

dangerous instrument under New York Penal Law § 160.15(3). The precise 

nature of the conviction was relevant to the calculation of Genao’s Guidelines 

sentencing range: relying on the incorrect robbery conviction, the PSR calculated 


 
                                          4
 
that Genao’s base offense level of 8 should be increased by 16 levels on the basis 

that second‐degree robbery under New York law is a “crime of violence” 

warranting an enhanced sentence under the version of the Guidelines then in 

effect. See U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015). 1 This 16‐level enhancement, 

coupled with his criminal history category of III, and a three‐level credit for 

accepting responsibility for the offense, raised his advisory Guidelines 

sentencing range to 46–57 months of imprisonment, as compared to the 18‐24 

month advisory range Genao would have been accorded based on the 8‐level 

enhancement for “a conviction of an aggravated felony” that was not a “crime of 

violence.” Id. § 2L1.2(b)(1)(C) (2015).  

       Defense counsel objected to the 16‐point enhancement both orally and in 

writing, arguing that the robbery was not a crime of violence because robbery 

under New York law requires only de minimis use of force. At the sentencing 

hearing, the sentencing judge responded skeptically, asking, “[H]e put a knife to 

the throat of a victim, had her deposit a $4,000 check into his account. You say 

                                                     

1 The relevant Guidelines have since been amended, and use a somewhat simpler 
system for calculating enhancements to the base offense level for illegal reentry based 
on crimes committed prior to the illegal reentry offense. See U.S.S.G. § 2L1.2(b)(2) (2016). 
 
                                                        5
 
that’s not a crime of violence?” App. 31. Characterizing the application of the 

enhancement as “an academic issue,” defense counsel reminded the court that 

under the categorical approach, the sentencing court must “not look at the actual 

facts but look at the facts that the least culpable person could commit if they were 

sentenced to that crime.” App. 31–32. As explained in more detail below, to 

determine whether a prior offense is a “crime of violence” that requires 

application of a sentencing enhancement, the sentencing judge is to consider only 

the necessary elements of the statutory definition of the crime, rather than the 

facts particular to the defendant’s conduct. See United States v. Reyes, 691 F.3d 

453, 458 (2d Cir. 2012) (describing the necessary inquiry for determining whether 

predicate offense is a “crime of violence” under the analogous career offender 

guidelines, U.S.S.G. § 4B1.2).Without explanation, the sentencing court rejected 

defense counsel’s arguments on the crime of violence issue, added the 16‐point 

enhancement, and determined that the Guidelines range was 46–57 months. The 

court then stated, without further elaboration, that it had “consider[ed] the 

factors of 3553(a)” and sentenced Genao to a term of imprisonment of 46 months, 

a $100 special assessment, and three years’ supervised release. App. 36.  


 
                                          6
 
                                    DISCUSSION 

      Genao now appeals his prison sentence, which he contends is both 

procedurally and substantively unreasonable.  

I.    Procedural Unreasonableness  

      We turn first to Genao’s procedural unreasonableness claim. A district 

court commits procedural error “when it fails to calculate (or improperly 

calculates) the Sentencing Guidelines range, treats the Sentencing Guidelines as 

mandatory, fails to consider the § 3553(a) factors, selects a sentence based on 

clearly erroneous facts, or fails adequately to explain the chosen sentence.” 

United States v. Chu, 714 F.3d 742, 746 (2d Cir. 2013) (internal citation and 

quotation marks omitted). “A district court may not presume that a Guidelines 

sentence is reasonable; it must instead conduct its own independent review of 

the sentencing factors, aided by the arguments of the prosecution and defense.” 

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (footnote 

omitted).  

      Genao argues that his sentence was procedurally unreasonable because the 

district court, over the explicit objection of defense counsel, incorrectly applied 


 
                                           7
 
the 16‐level enhancement, and because “the district court fell short of satisfying 

the basic requirements of § 3553(c) [when] it provided no reason for its choice of 

sentence,” Def. Br. at 24, an objection Genao concedes he did not raise below.2 In 

this case, the two issues somewhat overlap, insofar as our review of the 

Guideline calculation is hampered by the fact that the sentencing court did not 

explain the reasons for its application of the 16‐level enhancement, or for its 

rejection of Genao’s argument based on the categorical approach. 

       A. Statements of Reasons 

       We begin by noting the importance of an adequate statement of reasons for 

the selection of a particular sentence. Adequate explanation is critical to the 


                                                     

2 The presence or absence of an objection below affects the standard of review applied 
on appeal. Where an objection has been made, we review the district court’s application 
of the Guidelines de novo, where, as here, the interpretation of the Guidelines is in 
question. See United States v. Folkes, 622 F.3d 152, 156 (2d Cir. 2010). In contrast, “[w]e 
review errors not raised in the district court under the plain error standard of Rule 
52(b), which states that ‘[a] plain error that affects substantial rights may be considered 
even though it was not brought to the [lower] court’s attention.’” United States v. 
Wernick, 691 F.3d 108, 113 (2d Cir. 2012) (quoting Fed. R. Crim. P. 52(b)). To be plain 
error, “there must be (1) error, (2) that is plain, and (3) that affect[s] substantial rights. If 
all three conditions are met, an appellate court may then exercise its discretion to notice 
a forfeited error, but only if (4) the error seriously affect[s] the fairness, integrity, or 
public reputation of judicial proceedings.” Johnson v. United States, 520 U.S. 461, 467 
(1997) (alterations in original) (citation and internal quotation marks omitted). 
 
                                                        8
 
discharge of the sentencing court’s responsibility under 18 U.S.C. § 3553(c), 

which instructs that “[t]he court, at the time of sentencing, shall state in open court 

the reasons for its imposition of the particular sentence” (emphasis added). The 

sentencing court “must make an individualized assessment based on the facts 

presented.” United States v. Williams, 524 F.3d 209, 215 (2d Cir. 2008) (quoting Gall 

v. United States, 552 U.S. 38, 50 (2007)). “Requiring judges to articulate their 

reasons serves several goals,” including “to ensure that district courts actually 

consider the statutory factors and reach reasoned decisions” for the chosen 

sentence. Cavera, 550 F.3d at 193.  

      Here, after stating that it would apply the 16‐level enhancement, the 

sentencing court explained only that it had “taken into consideration the factors 

of 3553(a), oral argument and the submissions, and . . . believe[d that] the 

sentence that [wa]s sufficient but not greater than necessary to meet the aims of 

the statute” was 46 months’ imprisonment. App. 36. Moreover, the court did not 

provide any further explanation for the choice of sentence in the written 

statement of reasons. “Stating no reasons at all ‘plainly’ falls short of the 

requirement to state reasons that is set forth in § 3553(c), no matter what the 


 
                                            9
 
required level of ‘specificity’ may be.” United States v. Lewis, 424 F.3d 239, 245 (2d 

Cir. 2005); see also United States v. Zackson, 6 F.3d 911, 923–24 (2d Cir. 1993) 

(remanding for an adequate statement of reasons where the sentencing judge’s 

explanation was simply “I have considered everything”). It could perhaps be 

inferred from the court’s question citing the PSR’s description of the facts 

allegedly underlying Genao’s state‐court conviction that the court was concerned 

about the seriousness of his prior criminal conduct, which could bear on a 

number of the sentencing factors listed in 18 U.S.C. § 3553(a). See, e.g., 

§ 3553(a)(1) (instructing sentencing courts to consider “the history and 

characteristics of the defendant”); § 3553(a)(2)(C) (instructing sentencing courts 

to consider the need for the sentence “to protect the public from further crimes of 

the defendant”). But the defendant, the public, and appellate courts should not 

be required to engage in guesswork about the rationale for a particular sentence. 

Rita v. United States, 551 U.S. 338, 356 (2007).

      There is no requirement that a judge imposing a sentence provide lengthy 

or elaborate explanations of the often multiple aggravating and mitigating 

factors about the offense and the offender, or the precise weight assigned by the 


 
                                           10
 
court to the various, sometimes competing policy considerations relevant to 

sentencing. The line between appropriately succinct and inadequately silent may 

be difficult to draw in particular cases. Here, however, the sentencing court’s 

sparse and general remarks about the particular sentence are compounded by 

the absence of an explanation for the legal ruling applying the 16‐level 

enhancement for prior commission of a “crime of violence.” Insofar as any 

explanation for that ruling can be inferred from the record, it appears to be one 

that is legally flawed: the court appears to have found that Genao’s crime was a 

violent one based on the particular facts allegedly underlying his conviction, 

when the law, as mentioned above and discussed in more detail below, requires 

the sentencing judge to look only to the necessary elements of the statutory 

definition of the crime, rather than the particular facts of the defendant’s 

conduct, in making that judgment. See Reyes, 691 F.3d at 458. 

      The absence of an explanation for that ruling is significant because defense 

counsel argued, both in a written submission and at the sentencing hearing, that 

the enhancement that elevated Genao’s guideline range from 18–24 months to 

46–57 months should not have applied. Nevertheless, the court did not explain 


 
                                          11
 
why it rejected that argument, nor identify why (or which of) Genao’s prior 

convictions constituted a “crime of violence.” “Where the defendant or 

prosecutor presents nonfrivolous reasons for imposing a different sentence,” the 

sentencing court should typically “explain why he has rejected those 

arguments,” which “provide[s] relevant information to . . . the court of appeals.” 

Rita, 551 U.S. at 357, 358. Particularly given the necessarily complex analysis 

required by the categorical approach, and the confusion in the PSR about the 

precise offenses of which Genao had been convicted, such an explanation would 

aid both the litigants and this Court in identifying the specific basis for the 

“crime of violence” enhancement. 

      In the absence of such an explanation, we are left to conduct that analysis 

in the first instance ourselves. Ordinarily, when the sentencing court fails to 

explain its application of a sentencing enhancement in open court, “the ‘open 

court’ requirement [of § 3553(c)] may [nevertheless] be satisfied by the district 

court adopting the PSR in open court. Adopting the PSR in open court puts the 

defendant on notice of the grounds for the sentence imposed since the defendant 

usually has either seen his own PSR or is entitled to ask for it.” United States v. 


 
                                          12
 
Molina, 356 F.3d 269, 277 (2d Cir. 2004). As in Molina, here the district court did 

not either state “its reasons or adopt the PSR in open court.” Id.3 “[W]e have 

found that failure to satisfy the open court requirements of § 3553(c) . . . does not 

constitute ‘plain error’ if the district court relies on the findings in the PSR, and 

the factual findings in the PSR are adequate to support” the enhancement in 

question. United States v. Carter, 489 F.3d 528, 540 (2d Cir. 2007). Here, however, 

as will appear, the findings of the PSR do not clearly support the enhancement. 

          B. Robbery Conviction as a “Crime of Violence” 

          As noted above, the PSR incorrectly identified Genao’s prior robbery 

conviction as second‐degree robbery of a motor vehicle under N.Y. Penal Law 

§ 160.10(3).4 And while the PSR indicated that the conviction was “verified” by 

“court records” as well as the certificate of disposition, the government did not 

attach those records to its sentencing memorandum, that memorandum also cited 

the wrong statutory provision, and there is no evidence that even a single 



                                                        

3    The sentencing judge did adopt the PSR in the written Statement of Reasons.   
 
4 On appeal, the parties agree that Genao’s actual conviction was for first‐degree 
robbery with a dangerous instrument in violation of N.Y. Penal Law § 160.15(3). 
 
                                                           13
 
document that correctly identified Genao’s prior convictions was before the 

sentencing court. 

      The absence of correct information concerning Genao’s prior robbery 

conviction is significant because whether either of his convictions constituted a 

“crime of violence” for purposes of the Illegal Reentry Guideline provision’s 

specific offense enhancement was the chief legal issue in dispute during the 

sentencing hearing. Defense counsel objected to the PSR’s recommended 16‐level 

enhancement for a “crime of violence” based on the robbery conviction, arguing 

that without that enhancement, Genao’s Guidelines range would drop from 46–

57 months to 18–24 months. Genao’s objection was well taken: because Genao in 

fact had never pleaded guilty to the charge identified in the PSR — second‐

degree robbery in violation of N.Y. Penal Law § 160.10(3) — that purported 

robbery conviction could not support the application of the 16‐level 

enhancement. 

      C. Burglary Conviction as a “Crime of Violence” 

      Our inquiry does not end there, however. At sentencing, the government 

argued that whether the robbery conviction qualified as a crime of violence 


 
                                         14
 
under the categorical approach was “moot” because Genao’s first‐degree 

burglary conviction could also support the enhancement, since “in the sentencing 

guidelines burglary is also listed as a crime of violence.” App. 35–36. Despite the 

government’s assurance, however, that issue is not so straightforward. The 

commentary to the relevant portion of the Guidelines in effect at the time of 

Genao’s sentence stated that: 

             For the purposes of subsection (b)(1): 
       
             ‘Crime of violence’ means any of the following offenses 
             under  federal,  state,  or  local  law: . . . burglary  of  a 
             dwelling,  or  any  other  offense  under  federal,  state,  or 
             local law that has as an element the use, attempted use, 
             or threatened use of physical force against the person of 
             another. 
                     
U.S.S.G. § 2L1.2, cmt. n.1(B)(iii) (2015). If the police reports relating to Genao’s 

conviction are correct, the actual behavior for which he was convicted was the 

burglary of a dwelling, in the narrowest sense of the word. “In determining 

whether a prior conviction can serve as a predicate offense for a [sentencing] 

enhancement,” however, the sentencing judge must apply either the “categorical 

or modified categorical approach.” United States v. Beardsley, 691 F.3d 252, 259 (2d 

Cir. 2012). Both approaches require the sentencing court to consider the 

 
                                           15
 
minimum elements that must be proven beyond a reasonable doubt to secure a 

conviction for that offense.  

      Under the categorical approach, the sentencing court must “‘look only to 

the statutory definitions’—i.e., the elements—of a defendant’s prior offenses, and 

not ‘to the particular facts underlying those convictions.’” Descamps v. United 

States, 133 S. Ct. 2276, 2283 (2013) (quoting Taylor v. United States, 495 U.S. 575, 

600 (1990)). One of the justifications for the categorical approach’s “elements‐

only inquiry” is a concern for fairness to defendants. Mathis v. United States, 136 

S. Ct. 2243, 2253 (2016). Even when a defendant goes to trial, reliance on the 

“non‐elemental fact[s]” of a prior conviction “are prone to error” because “a 

defendant may have no incentive to contest [at trial] what does not matter under 

the law” and may “even be precluded from doing so.” Id. In such a circumstance, 

“inaccuracies should not come back to haunt the defendant many years down 

the road by triggering a lengthy mandatory sentence.” Id. Similarly, when a 

defendant pleads guilty, he need only admit to the specific elements of the 

charged offense, and has no reason either to admit or contest prior governmental 

accounts of his alleged conduct. 


 
                                           16
 
      The analysis required by the categorical approach is important where an 

aspect of the calculation of a defendant’s Sentencing Guidelines range turns on 

the single factor of a defendant’s prior criminal record. Where a particular 

sentencing enhancement applies simply because the defendant has been 

convicted of a particular category of crime — here, a “crime of violence” — it is 

critical that the prior conviction meets the specific criteria established by the 

Sentencing Commission for the application of that enhancement. After all, the 

district court lacks discretion to alter the Guidelines calculation because, for 

example, the particular facts of the prior offense are mitigated in some way, so 

long as the predicate prior offense is of the nature specified in the statute. The 

converse also follows: Since the Guidelines calculation turns on the offense of 

conviction, if that offense is not inherently of the nature specified by Congress, 

the court has no authority to decide that the particular facts of the offense are 

sufficiently bad that the enhancement applies nonetheless. 

      Here, citing to Mathis, 136 S. Ct. at 2251, and Shepard v. United States, 544 

U.S. 13, 16 (2005), the government concedes on appeal that first‐degree burglary 

under New York law does not qualify as a “crime of violence” under the 


 
                                          17
 
enumerated offenses clause of the Guidelines definition because the New York 

burglary statute is broader and reaches more conduct than the generic federal 

definition of burglary.5 Nevertheless, the government argues that Genao’s first‐

degree burglary conviction could constitute a crime of violence by satisfying the 

force clause. See U.S.S.G. § 2L1.2, cmt. n.1(B)(iii) (reaching “any other offense . . . 

that has as an element the use, attempted use, or threatened use of physical force 

against the person of another”). Invoking the “modified categorical approach,” 

the government contends that the relevant sentencing documents demonstrate 

that Genao’s conviction for burglary in the first degree was based on N.Y. Penal 

Law § 140.30(3), which requires the use or threatened immediate use of a 

dangerous instrument. 

       Under the modified categorical approach, for “statutes having multiple 

alternative elements[,] . . . a sentencing court [may] look[] to a limited class of 

documents (for example, the indictment, jury instructions, or plea agreement and 


                                                     

5 This concession is based on the conclusion that under New York law, a “dwelling” is 
defined as a “building” that is “usually occupied by a person lodging therein at night,” 
N.Y. Penal Law § 140.00(3), and a “building” in turn may include, among other things, 
“any structure, vehicle or watercraft,” id. § 140.00(2). See United States v. Lynch, 518 F.3d 
164, 170 n.8 (2d Cir. 2008) (noting New York’s “expansive definition of ‘building’”). 
 
                                                        18
 
colloquy) to determine what crime, with what elements, a defendant was 

convicted of.” Mathis, 136 S. Ct. at 2249 (citation omitted). These documents are 

known as “Shepard documents.” See generally Shepard, 544 U.S. at 20. 

“Accordingly, the modified categorical approach requires a two‐step process: 

‘first, [the sentencing court] determine[s] if the statute is divisible, such that some 

categories of proscribed conduct render an [enhancement appropriate] . . . ; 

second, [the court] consult[s] the record of conviction to ascertain the category of 

conduct of which the [defendant] was convicted.’” United States v. Moreno, 821 

F.3d 223, 227 (2d Cir. 2016) (quoting Lanferman v. Bd. of Immigration Appeals, 576 

F.3d 84, 88–89 (2d Cir. 2009)).  

      We can assume for purposes of this appeal that the New York first‐degree 

burglary statute is divisible, and that a conviction under subdivision 3 would 

satisfy the use of force prong of the “crime of violence” definition. None of the 

Shepard documents pertaining to Genao’s conviction, however, were before the 

sentencing court, and that court did not engage in any inquiry concerning 

whether Genao’s burglary conviction might have constituted a crime of violence 

under the modified categorical approach. At no point did the court look to the 


 
                                           19
 
elements of the conviction; instead, it referenced only the “particular facts 

underlying [the] conviction[].” Descamps, 133 S. Ct. at 2283 (quoting Taylor, 495 

U.S. at 600). Without the Shepard documents, we do not believe the burglary 

conviction could provide “factual findings in the PSR . . . adequate to support the 

sentence” in the absence of the court’s own explanation for the chosen sentence. 

Carter, 489 F.3d at 540.6 


                                                        

6    Though we assume for purposes of this decision that first‐degree burglary conviction 
under N.Y. Penal Law § 140.30(3) could constitute a crime of violence under the force 
clause of U.S.S.G. § 2L1.2, cmt. n.1(B)(iii) (2015), we do not decide the point, since a 
potential counter‐argument is available. To obtain a conviction under N.Y. Penal Law 
§ 140.30(3), the state must prove beyond a reasonable doubt that either the “person 
guilty of burglary in the first degree . . . or another participant in the crime . . . use[d] or 
threaten[ed] the immediate use of a dangerous instrument.” N.Y. Penal Law § 140.30(3). 
Genao argues that for “a crime of violence” to be based on the use, attempted use, or 
threatened use of force, the defendant’s use of force must be intentional. [Reply 4] See 
Leocal v. Ashcroft, 543 U.S. 1, 8, 9 (2004) (interpreting the identical force clause in the 
definition of “crime of violence” in 18 U.S.C. § 16 and holding that the “critical aspect” 
of the force clause is that the “use . . . of physical force against the person” requires 
“active employment” and “a higher degree of intent than negligent or merely accidental 
conduct”) (emphasis in original); see also United States v. Castleman, 134 S. Ct. 1405, 1414 
n.8 (2014) (“Although Leocal reserved the question whether a reckless application of 
force could constitute a ‘use’ of force, the Courts of Appeals have almost uniformly held 
that recklessness is not sufficient.” (citation omitted)). That is relevant because under 
New York law, a defendant is strictly liable for any aggravating factors present during 
the robbery, even if those factors were the result of a co‐defendant’s conduct. See People v. 
Santiago, 564 N.Y.S.2d 412, 413 (1st Dep’t 1991). As a result, it is possible that a 
defendant may be convicted under § 140.30(3) without himself using or threatening the 
use of a dangerous weapon. In any event, this analysis was not untaken at the time of 
 
                                                           20
 
      Because the sentencing court did not explain the reasoning behind the 

sentence imposed, or expressly adopt the PSR in open court, and because the 

factual findings in the PSR were not, by themselves, clearly adequate to support 

the sentence, we conclude that Genao’s sentence was procedurally unreasonable 

and that the sentencing judge therefore erred in calculating the Guidelines range. 

Carter, 489 F.3d at 540 (failure to explain adequately application of enhancement 

where factual findings in PSR do not support such application constitutes plain 

error); see also United States v. Ware, 577 F.3d 442, 452, 453 (2d Cir. 2009) (where 

PSR’s findings are inadequate, “the absence of a meaningfully explanatory 

statement undermines understanding of, trust in, and respect for the court and 

its proceedings on the part both of those who are themselves parties to the 

proceeding and those who are not”) (internal quotation marks omitted). 

      D. Relevance of the Facts Underlying the Conviction 

      The above analysis may appear unduly technical. Nowhere in his appellate 

brief, and at no time during the sentencing proceedings before the district court, 
                                                                                                                                                        

sentencing to support the alternative argument that the burglary conviction constituted 
a crime of violence under the modified categorical approach. In light of our disposition 
of the case, therefore, we need not and do not decide the question. 
 
 
                                                                  21
 
has Genao contested that his actual conduct in connection with his robbery and 

burglary convictions was as described in the PSR. If those are indeed the facts, 

the nature of that conduct seems far more relevant to a sentencing decision than 

the abstract elements of the statutory offenses to which he pled guilty, or the 

hypothetical least serious conduct that could support a conviction under those 

statutes. Thus, the district court’s assumption that his crimes were 

unquestionably violent has a strong common sense appeal. 

      Nevertheless, precedent requires that the categorical approach be followed 

in calculating the Guidelines range. That analysis is an artifact of the nature of 

the Sentencing Guidelines. Particularly when the Guidelines confined the 

sentencing court within a narrow, near‐mandatory sentencing range, it was 

important that in applying Guidelines that imposed severe sentencing 

consequences based on the single factor of a prior conviction for a particular 

offense of a designated nature, the sentencing court had to be certain that the 

crime of conviction was indeed, categorically, of that nature.  

      It bears emphasis, however, that while the non‐elemental facts underlying 

a previous conviction may not be considered for the purposes of applying 


 
                                          22
 
Guidelines enhancements, those facts, if established to the satisfaction of the 

district court, are not thereby rendered irrelevant to sentencing. Under United 

States v. Booker, 543 U.S. 220 (2005), the technicalities governing the Sentencing 

Guidelines do not represent the final word on a defendant’s sentence. Rather, the 

sentencing judge retains considerable discretion to select the sentence that is 

necessary to accomplish the purposes of sentencing, taking into account the 

factors set forth in § 3553(a), including “the nature and circumstances of the 

offense and the history and characteristics of the defendant,” 18 U.S.C. 

§ 3553(a)(1), based on a wide‐ranging factual inquiry. Thus, “[a] sentencing judge 

has very wide latitude to decide the proper degree of punishment for an 

individual offender and a particular crime.” Cavera, 550 F.3d at 188.  

      “As a matter of administration and to secure nationwide consistency, the 

Guidelines should be the starting point and the initial benchmark.” Gall, 552 U.S. 

at 49. It thus remains important for the district court to follow the rules for 

application of the Guidelines strictly and correctly. Accordingly, the sentencing 

court here was bound to use the categorical approach in determining whether 

the particular New York robbery and burglary offenses of which Genao had been 


 
                                          23
 
convicted were, based on their elements, categorically crimes of violence that 

required an enhanced Guidelines range under the (now repealed) Illegal Reentry 

Guideline.  

      However, if the Guidelines represent the initial step in sentencing, they are 

no longer the stopping point. “The Guidelines are not the only consideration” in 

the determination of the sentence and the sentencing court cannot simply 

“presume that the Guidelines range is reasonable.” Id. at 49‐50. The court must 

carefully evaluate whether the particular circumstances before him or her 

warrant a sentence outside the calculated range. In so doing, the court is 

expected to “consider all of the § 3553(a) factors” and arrive at an 

“individualized assessment based on the facts presented.” Id. In this instance, 

therefore, the sentencing court remained free to impose a sentence outside the 

Guidelines if it found that result appropriate under all of the circumstances.  

      Because the district court here short‐circuited that process by deciding, 

incorrectly, that the § 2L1.2(b)(1)(A)(ii) enhancement applied to this case, the 

sentence was procedurally unreasonable. But the sentencing judge’s impulse that 

it was appropriate to consider the underlying circumstances was not inherently 


 
                                         24
 
erroneous. The actual, detailed facts of Genao’s actions, both in his prior criminal 

behavior and in committing his current offense, matter, and after a proper 

inquiry may be taken into account by the judge at the appropriate point in the 

sentencing proceeding (along with all other relevant aggravating or mitigating 

facts), even if they are not fully captured in the specific factors that enter into the 

Guideline calculation. 

II.       Substantive Unreasonableness 

      Because we vacate Genao’s sentence as procedurally unreasonable, we 

need not address Genao’s alternate argument that his sentence was substantively 

unreasonable. See Cavera, 550 F.3d at 190, citing United States v. Williams, 524 F.3d 

209, 215‐17 (2d Cir. 2008). Addressing that argument would be particularly 

inappropriate here, given that when Genao is resentenced on remand, he will be 

sentenced under the current version of the Sentencing Guidelines, which differ 

from those discussed above. See United States v. Reese, 33 F.3d 166, 173 (2d Cir. 

1994) (“When imposing [a] sentence the Guidelines to be used are those in effect 

on the date of sentencing, unless such application implicates the Ex Post Facto 

Clause of Article I of the Constitution.” (citation omitted)); see generally 18 U.S.C. 


 
                                           25
 
§ 3553(a)(4). The arcane considerations discussed above regarding application of 

the “crime of violence” enhancement have now been obviated by the 

amendments to U.S.S.G. § 2L1.2, adopted subsequent to Genao’s sentencing, 

which replaced the enhancement for a “crime of violence” with an enhancement 

calculation based on the length of the longest sentence imposed for a prior 

criminal offense. See U.S.S.G. § 2L1.2(b)(2) (2016).7  

         Accordingly, we will vacate the sentence and remand for de novo 

sentencing. See United States v. Rigas, 583 F.3d 108, 118 (2d Cir. 2009) (de novo 

sentencing appropriate where there is a “‘cogent’ or ‘compelling’ reason for 

resentencing de novo, such as a change in controlling law”).  




                                                       

7    Indeed, in adopting the amendment, the Sentencing Commission explained both that 
application of the categorical approach to determine a “crime of violence” had been 
“overly complex and resource‐intensive and often [led] to litigation and uncertainty” 
and that the old “enhancements for certain prior felonies committed before a 
defendant’s deportation were overly severe,” thus justifying the replacement of the 
enhancement for a crime of violence with a new set of factors for determining the 
offense level. See Nov. 1, 2016 Amendments to the Sentencing Guidelines, 27–28, 
available at http://www.ussc.gov/sites/default/files/pdf/amendment‐process/official‐text‐
amendments/20160428_Amendments.pdf. 
 
 
                                                          26
 
                                  CONCLUSION 

      We have considered defendant‐appellant’s remaining arguments and have 

found in them no basis for reversal. For the reasons stated herein, the sentence 

imposed by the district court is VACATED and the case is REMANDED for 

resentencing de novo in accordance with the Guidelines in effect on the date that 

Genao is resentenced.  




 
                                         27